Title: To John Adams from Arthur St. Clair, 2 August 1798
From: St. Clair, Arthur
To: Adams, John



Sir,
Cincinnati 2d August 1798

A subscription was opened in this Town, a few days ago, to raise money for the building a Galley, in order to loan her to the Government, for the farther protection of the Missisippi, should it be thought proper to encrease that species of naval force in that quarter. A considerable Sum was immediately subscribed, and, in a few days, a sum adequate to the purpose will be subscribed: for, the People every where, in Town and Country, are anxious to contribute their mites to the general defence, and I have been requested to lay their design before You, and to pray your acceptance of their offer.
Should more Gallies be wanted on the Missisippi, this is a proper place to build them at, and to rig them:—fine Oak timber is plenty;—there are Saw Mills at distances—that are not inconvenient; and a Rope Walk, where the Business is carried on extensively, on the opposite Bank of the Ohio; so that all the materials, except Iron, can be had on easy terms and Iron can be brought by water from the Country on the Monongahela; and there are no obstructions in the Ohio below this, except the great Falls at Louisville; and these can be passed, almost at any time, by light Vessels of little draught of Water.
Should the proposal be approved, preparing the Timber, and procuring the necessary Work–men, will be set about immediatly:—If it is not approved, be pleased, Sir, to take it in good part, as a mark of the love the people bear to the united States, and the confidence they place in your Administration.
With the greatest respect I have the honor to be / Sir, / Your obedient Servant

Ar. St. Clair